OPINION
HATHAWAY, Chief Judge.
Pursuant to a plea agreement, appellant pled no contest to the crime of criminal damage, a class 6 felony, and admitted a prior felony conviction. He was sentenced to the presumptive sentence of 2.25 years imprisonment in the custody of the' Department of Corrections, as provided in the agreement.
The sole contention on appeal is that the court abused its discretion in denying appellant’s motion to withdraw his plea. Appellant attempts to denigrate the validity of his plea because he did not know that it could only be withdrawn to correct a manifest injustice. He would impose a duty upon the trial court, before accepting a plea, to so advise him because the written plea agreement implies a “right” to withdraw a plea. We do not so construe the agreement nor do we find that an inability to withdraw a plea is a consequence of which the court must advise. The record reflects a voluntary, knowing and intelligent plea. The trial court did not abuse its discretion in denying appellant’s motion as no manifest injustice was shown.
Affirmed.
HOWARD and RICHMOND, JJ., concur.